This is an application by petitioner for a writ of mandate against respondents as the board of education of the city and county of San Francisco, to compel said board to restore her to her position as teacher in the public schools of said city and county. The trial court denied the petition, and judgment was accordingly entered in favor of respondents. From the judgment petitioner prosecutes this appeal.
The contention of appellant is, that the board of education had no jurisdiction in the matter of hearing testimony, for the reason that no formal charges had been presented against her by the county superintendent. This contention has been disposed of against appellant in the case of Margaret McKenzie v. Board ofEducation of the City and County of *Page 411 San Francisco, (No. 128), ante, p. 406, this day decided, and for the reasons therein stated the judgment in this case is affirmed.
Harrison, P. J., and Hall, J., concurred.
A petition for a rehearing of this cause was denied by the district court of appeal on September 11, 1905, and a petition to have the cause heard in the supreme court after judgment in the district court of appeal was denied by the supreme court on October 11, 1905.